Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation Still Applied
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
wiping device of claim 16.
at least one further blocking device of claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Acknowledgement is made of Applicants’ additional interpretation of the “wiping device” to cover a purely mechanical device, such as a specifically formed air foil or air blade that operates with or without active air flow injection or removal as set forth in the response filed 6/1/2021 (see last paragraph of page 8 to first paragraph of page 9).

                                                      Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoji (JP2002-102765; newly applied; see English Translation).
Shoji provides a curtain applicator capable of applying a liquid or pasty application medium to a conveyed surface of a conveyed substrate, the curtain applicator comprising an applicator nozzle (2, Fig. 16) which under the effect of gravity dispenses at least one curtain of medium (H) (see overview/abstract) onto the surface of the substrate; a wiping device (9) capable of keeping entrained air carried by the substrate away from the curtain (H); at least one further blocking device (i.e., additional rows of device 9; see Figs. 8 and 15) capable of keeping air movements away from the curtain (H), the further blocking device extending substantially parallel to the curtain (H) of the medium and disposed at a location in front of the curtain (H), behind the curtain (H) or in front of and behind the curtain (H) in a conveyance direction of the substrate.
With respect to claim 17, see Fig. 4 wherein there appears to be an elongated hole or slot (2).
With respect to claim 26, the further blocking device (i.e., additional rows of device 9) would appear to provide at least one or move air holes or nozzles for generating an air shield (see Fig. 16, [0013-0014]).

With respect to claim 28, the further blocking device (i.e., additional rows of device 9) would appear to provide a respective air shield with an air shields in front of the curtain (H) and air shields behind the curtain with the air shields having air flow pointing toward the conveyed substrate (see Figs. 8 and 15). 

Claim Rejections - 35 USC § 103
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji (JP2002-102765; see English Translation) in view of Becker et al (US 6,468,592).
The teachings of Shoji have been mentioned above but there is no teaching or suggestion of a spacing distance between an opening of said applicator nozzle from the substrate being at least 100 mm.  However, Becker sets forth a curtain applicator for applying a liquid or pasty application medium to a surface of a running material web, the curtain applicator comprising an applicator nozzle (i.e., curtain applicator head 4) which under the effect of gravity dispenses at least one curtain onto the surface of the material web.  Becker provides suitable spacing of the outlet of the head from the web to which the coating material drops and suggests a range between 20mm-500mm with particular range being 100mm-200mm to minimize coating variations on the provide smooth coating with minimal variations (col. 2, lines 35-51).  In light of the teachings of Becker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to space the distance between an outlet opening of the Shoji curtain applicator and the substrate at least 100 mm in order to provide smooth coating with minimal variations.
.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji (JP2002-102765; see English Translation).
The teachings of Shoji have been mentioned above but there is no teaching or suggestion of a spacing distance of the further blocking device from the applicator nozzle being less than 150 cm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine via routine experimentation suitable spacing of the further blocking device from the applicator nozzle in order to minimize airflow disturbances which would have a negative effect on the curtain coating of the conveyed substrate.

Claims 16, 17, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Congding et al (CN103321083; see English translation; newly applied) in view of Mitani et al (US 5,773,093; newly applied).
Congding provides a curtain applicator for applying a liquid or pasty application medium to a surface of a running material web, the curtain applicator comprising an applicator nozzle (i.e., curtain coater; see direction of C; Fig. 4) which under the effect of gravity dispenses at least one curtain onto the surface of the material web; a wiping or blowing device (B) combined with a shoe (D) forcing air movement downward and away from the curtain; at least one blocking device defined by a single vertical plate able to keep air movement of ambient air away from the curtain, the blocking device extending parallel to the curtain and being disposed at a location in front of the curtain in a running direction of the web.  
CN103321083-Mark up showing vertical plate in front of the curtain in the running direction of the web.

    PNG
    media_image1.png
    417
    472
    media_image1.png
    Greyscale

Congding is silent concerning the blocking device including another vertical plate in front of the curtain. However, Mitani provides for a curtain applicator head (3) having at least one blocking device including plural vertical shielding plates (13) with one vertical shielding plate in front of the curtain and one vertical shielding plate behind the curtain in the running direction of the web to prevent the disturbance of the application medium curtain from wind [air] pressure and thereby effect uniform coating of the web (col. 8, lines 32-37; see Fig. 1).  In light of the teachings of Mitani, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide another vertical plate in the Congding curtain applicator behind the curtain in the running direction of the web to effect plural shielding plates in front of and behind the curtain to keep air movements of ambient air away from the curtain and effect uniform coating of the web.  The coupling or connection of the vertical plates with respect to the curtain coater would only require routine skill in the art.  
With respect to claim 17, the applicator as defined by the combination above appears to include a nozzle being a slot/slit nozzle (see Fig. 1).
With respect to claims 21-22, suitable spacing distance of said blocking device including two vertical plates from said applicator nozzle would be determined via routine experimentation in accordance with minimization of any negative effects from the boundary air layer traveling on the web surface in the curtain coating of the running web. 

With respect to claim 25, suitable spacing distance of the first plate and second plate from the curtain would be determined via routine experimentation in accordance with minimization of any negative effects from boundary air layer traveling on the web surface in the curtain coating of the running web. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Congding et al (CN103321083; see English translation) in view of Mitani et al (US 5,773,093) as applied to claim 16 above and further in view of Becker et al (US 6,468,592).
The teachings of Congding and Mitani have been mentioned above but there is no teaching or suggestion of a spacing distance between an opening of said applicator nozzle from the material web is at least 100 mm.  However, Becker sets forth a curtain applicator for applying a liquid or pasty application medium to a surface of a running material web, the curtain applicator comprising an applicator nozzle (i.e., curtain applicator head 4) which under the effect of gravity dispenses at least one curtain onto the surface of the material web.  Becker provides suitable spacing of the outlet of the head from the web to which the coating material drops and suggests a range between 20mm-500mm with particular range being 100mm-200mm to minimize coating variations on the provide smooth coating with minimal variations (col. 2, lines 35-51).  In light of the teachings of Becker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to space the distance between an 
With respect to claim 19, the spacing distance as taught by Becker variations (col. 2, lines 35-51) would appear to fall in the instantly claimed range of at least 300 mm.

Response to Arguments
All of Applicants’ arguments filed 6/1/2021 are acknowledged however are unpersuasive to remove the position of obviousness even of the instantly amended claimed invention.  Applicants would appear to contend that the combination of a curtain applicator including the combination of an applicator nozzle, a wiping device, and at least one blocking is not taught in the art but is indeed patentable.
In response, the invention as instantly amended and claimed remains unpatentable in light of the teachings of the above applied prior art.  The invention claimed is not deemed novel in light of the teachings of Shoji (JP2002-102765).  As well, the invention claimed is deemed obvious in light of the teachings of Congding et al (CN103321083) in view of Mitani et al (US 5,773,093).  By the preponderance of evidence as supplied above, the provision of a curtain applicator capable of applying a liquid or pasty application medium to a conveyed surface to include an applicator nozzle dispensing medium under gravity onto the surface of the substrate; a wiping device capable of keeping entrained air carried by the substrate away from curtain; at least one further blocking device capable of keeping air movements away from the curtain, the further blocking device extending substantially parallel to the curtain of the medium and disposed at a location in front of the curtain, behind the curtain or in front of and behind the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
7/14/2021